Citation Nr: 1603125	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-11 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).
 
2.  Entitlement to an increased rating in excess of 10 percent for traumatic neuropathy of the trigeminal nerve, status post excision of neuroma.
 
3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to March 1982.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from October 2005 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Cleveland, Ohio.  In January 2014, the Board remanded the claims for additional development.  

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in New York, New York which now has jurisdiction over the claims on appeal.  

In September 2013, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record in the physical claims file.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the issuance of the most recent supplemental statement of the case, in March 2014, a significant amount of additional medical evidence, in the form of VA hospital reports, progress notes and examination reports, dated between 1993 and 2015, has been associated with the claims file.  This evidence is not accompanied by a waiver of RO review, nor has it been reviewed by the RO.  See 38 C.F.R. § 20.1304(c) (2015). 

On November 12, 2015, the Veteran was sent a letter in which he was requested to state whether or not he desired to waive RO review of this evidence.  He was informed that if a reply was not received within 45 days, it would be assumed that he did not want the Board to decides his claims, and that his claims would be remanded to the agency of original jurisdiction for review of this evidence. 

There is no record of a reply.  Therefore, on remand, this evidence must be reviewed in association with the readjudication of the Veteran's claims.  Id.

Accordingly, the case is REMANDED for the following action:

After completing any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any of the benefits sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




